Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ISIDORO OSORIO,
on behalf of himself and all others
similarly situated,

                                                    Plaintiff,
                                                                           COMPLAINT

                          - against -                                      FLSA COLLECTIVE


ROSNER’S GROCERY,
d/b/a MAZONE GROCERY INC.
and MOSHE ROSNER, individually,

                                                     Defendants.
-----------------------------------------------------------------------X
        Plaintiff Isidoro Osorio (“Osorio” or “Plaintiff”), by and through his attorneys, Jacob

Aronauer of The Law Offices of Jacob Aronauer, complaining of Mazone Grocery Inc. d/b/a

Rosner’s Grocery (“Rosner’s Grocery”) and Moshe Rosner, individually (“Rosner”) (collectively

“Defendants”), alleges the following:

                                        NATURE OF THE ACTION

1.      This is a civil action brought by Plaintiff and all other similarly situated Grocery Store

        Workers (as hereinafter defined as “Grocery Store Workers”) to recover unpaid overtime

        compensation under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”) and

        New York Labor Law (“NYLL”). Plaintiff and similarly situated non-exempt workers

        work or have worked as Grocery Store Workers to maintain stores’ inventory and ensure

        the cleanliness of the stores (“Grocery Store Workers”) for Mazone Grocery Inc. Rosner’s

        Grocery, a company owned and operated by Rosner.

2.      Plaintiff further brings this action on behalf of himself and all similarly situated current

        and former non-exempt workers who elect to opt-in to this action pursuant to the FLSA
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 2 of 12 PageID #: 2




       and specifically, the collective action provision of 29 U.S.C. § 216(b), to remedy violations

       of overtime provisions of the FLSA by Defendants.

3.     In addition, Defendants failed to provide Notice and Acknowledgement of Pay Rate and

       Payday (as hereinafter defined) under Section 195(1) of the NYLL as well as accurate wage

       statements as required under Section 195(3) of the NYLL.

4.     Plaintiff and FLSA Collective seek injunctive and declaratory relief against Defendants’

       unlawful actions, compensation for their failure to pay overtime wages and liquidated

       damages, compensatory damages, pre-judgment and post-judgment interest, and attorneys’

       fees and costs, pursuant to the FLSA and NYLL.

                                JURISDICTION AND VENUE

5.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, 29 U.S.C. §§ 216(b)(c),

       and 217; and 28 U.S.C. § 1337.

6.     This Court has supplemental jurisdiction over the New York state law claims under the

       principles of supplement jurisdiction.

7.     Venue is proper in this district under 28 U.S.C. § 1391(b)(c), because all or a substantial

       part of the events or omissions giving rise to the claims occurred in the Eastern District.

                                            PARTIES

Plaintiff Isidoro Osorio

8.     Plaintiff is and was at all times relevant hereto an adult individual residing in King’s

       County, New York.

9.     Plaintiff worked at Defendants from on or about 1999 through on or about February 2020.

10.    Plaintiff was employed by Defendants as a grocery store worker.




                                                 2
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 3 of 12 PageID #: 3




11.   As a grocery store worker, Plaintiff was responsible for maintaining the store’s inventory

      and inventory records, ensuring that deliveries were made on time and ensuring that the

      store was clean.

12.   Plaintiff was a covered employee within the meaning of the FLSA and the NYLL.

Defendant Mazone Grocery Inc. d/b/a Rosner’s Grocery

13.   Mazone Grocery Inc., d/b/a Rosner’s Grocery, is a grocery store incorporated in the State

      of New York.

14.   Rosner’s Grocery has three locations: 4423 14th Avenue, Brooklyn NY; 5430 16th Ave.,

      Brooklyn, NY and 17 Ave F., Brooklyn, NY.

15.   Moshe Rosher is listed on the New York corporation database as the CEO of Mazone

      Grocery, Inc.

16.   Upon information and belief, Rosner’s Grocery has (1) employees engaged in commerce

      or in the production of goods for commerce and handling, selling, or otherwise working on

      goods or materials that have been moved in or produced for commerce by any person; and

      (2) an annual gross volume of sales in excess of $500,000.00.

Defendant Moshe Rosner

17.   Upon information and belief, Moshe Rosner maintains control, oversight and direction over

      Rosner’s Grocery.

18.   Rosner is a person engaged in business in King’s County who is sued individually in his

      capacity as an owner, officer and/or agent of Rosner’s Grocery.

19.   Rosner exercises sufficient control over Rosner’s Grocery to be considered Plaintiff’s

      employer under the FLSA and NYLL, and at all times material hereto said defendant had




                                               3
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 4 of 12 PageID #: 4




      the authority to hire and fire Plaintiff and established and maintained policies regarding the

      pay practices at Rosner’s Grocery.

20.   Rosner had substantial control over Plaintiff’s working conditions and practices alleged

      herein.

                        COLLECTIVE ACTION ALLEGATIONS

21.   The claims in this Complaint arising out of the FLSA are brought by Plaintiff on behalf of

      himself and other similarly situated persons who are current and former employees of

      Defendants since the date three years prior to the filing of this Complaint who elect to opt-

      in to this action (the “FLSA Collective”).

22.   The FLSA Collective consists of approximately 15 similarly situated current and former

      Grocery Store Workers who have been victims of Defendants’ common policy and

      practices that have violated their rights under the FLSA by, inter alia, willfully denying

      them overtime wages.

23.   As part of their regular business practice, Defendants have intentionally, willfully and

      repeatedly harmed Plaintiff and the FLSA Collective by engaging in a pattern and/or policy

      of violating the FLSA. This policy includes, inter alia, the following:

            i.       failing to pay employees the applicable overtime rate for all time worked in
                     excess of forty (40) hours per week; and

            ii.      failing to keep accurate records of hours worked by employees as required
                     by the FLSA and NYLL.

24.   Defendants have engaged in their unlawful conduct pursuant to a corporate policy of

      minimizing costs and denying employees legally required compensation. Defendants’

      unlawful conduct has been intentional, willful and in bad faith, and has caused significant

      damage to Plaintiff and the FLSA Collective.




                                                4
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 5 of 12 PageID #: 5




25.   The FLSA Collective would benefit from the issuance of a court-supervised notice of the

      present lawsuit and the opportunity to join in the present action. Those similarly situated

      employees are known to Defendants, are readily identifiable and locatable through their

      records. These similarly situated employees should be notified of and allowed to opt into

      this action, pursuant to 29 U.S.C. § 216(b).

26.   The FLSA and NYLL require that employers pay all employees at least one and one-half

      (1.5) times the employee’s wage for all hours worked in excess of 40 during any workweek,

      unless they are exempt from coverage.

27.   Defendants failed to compensate Plaintiff and members of the FLSA Collective at one and

      one-half times the employee’s wage for all hours worked in excess of 40 during any

      workweek. The exact accounting of such discrepancy can only be determined upon

      completion of discovery.

28.   Plaintiff and members of the FLSA Collective were not given notice containing the rate or

      rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

      commission, or other; allowances, if any, claimed as part of the minimum wage, including

      tip, meal or lodging allowances; the regular pay day designated by the employer in

      accordance with NYLL § 195(1); and anything otherwise required by law.

                                           FACTS

Plaintiff Isidoro Osorio’s Employment with Defendants

29.   Plaintiff worked as a grocery store worker for Defendants from on or about 2000 through

      on or about February, 2020.

30.   Plaintiff worked at Defendants’ store located at 5430 16th Ave., Brooklyn, NY.




                                               5
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 6 of 12 PageID #: 6




31.   Plaintiff’s job duties primarily included maintaining the store’s inventory and inventory

      records, ensuring that deliveries were made on time and ensuring that the store was clean.

32.   Throughout his employment with Defendants, Plaintiff was regularly scheduled to work

      more than 40 hours each week.

33.   Plaintiff was scheduled to work 6 days per week.

34.   Plaintiff was scheduled to work Monday, Tuesday, Wednesday, Thursday, Friday and

      Sunday each week.

35.   On Monday, Tuesday, Wednesday, and Sunday, Plaintiff was scheduled to work from 7:00

      a.m. to 7:00 p.m. each day.

36.   On Thursday, Plaintiff was scheduled to work from 7:00 a.m. to 9:00 p.m.

37.   On Friday, Plaintiff was scheduled to work from 7:00 a.m. to between 4:00 and 5:00 p.m.

38.   Defendants were closed during Jewish holidays.

39.   Plaintiff did not receive an uninterrupted meal break during his shifts.

40.   Plaintiff was paid a flat weekly salary that was not inclusive of overtime.

41.   In 2014, Plaintiff was paid $1,100 per week.

42.   In 2015, Plaintiff was paid $1,200 per week.

43.   From 2016 through 2020, Plaintiff was paid $1,300 per week.

44.   Plaintiff was paid weekly in currency (cash).

45.   Plaintiff received paystubs stating inaccurately that he was paid $500 per week.

46.   Defendants took withholdings from only $500 of his weekly pay.

47.   Defendants never discussed overtime compensation or overtime work with Plaintiff.




                                                6
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 7 of 12 PageID #: 7




48.   When other employees inquired with Defendant Rosner about payment for their overtime

      hours, Defendant Rosner told them that if they weren’t happy, they could work somewhere

      else.

49.   Plaintiff never received an accurate written record of his regular and/overtime hours

      worked.

Defendants’ Violations of the Wage Theft Protection Act

50.   The NYLL and Wage Theft Prevention Act require employers to provide all employees

      with a written notice of wage rates.

51.   Throughout the relevant time period, Defendants paid Plaintiff without the proper

      accompanying statement listing the overtime rate or rates of pay, the number of regular

      hours worked and the number of overtime hours worked, gross wages, deductions,

      allowances, if any, claimed as part of the minimum wage, and net wages.

52.   Plaintiff was never given a notice containing the rate or rates of pay and basis thereof,

      whether paid by the hour, shift, day, week, salary, piece commission, or other; allowances,

      if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances;

      the regular pay day designated by the employer and required by NYLL 191; the name of

      the employer; any “doing business as” names used by the employer; the physical address

      of the employer’s main office or principal place of business, and a mailing address if

      different; the telephone number of the employer; and anything otherwise required by law.

                             FIRST CAUSE OF ACTION
                    FLSA Overtime Violations, 29 U.S.C. §§ 201, et seq.
                     (On Behalf of Plaintiff and the FLSA Collective)

53.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

      paragraphs.




                                               7
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 8 of 12 PageID #: 8




54.   Throughout the relevant time period, Plaintiff and the FLSA Collective regularly worked

      in excess of forty (40) hours per workweek.

55.   At all relevant times throughout Plaintiff’s employment, Defendants operated under a

      policy of willfully failing and refusing to pay Plaintiff and the FLSA Collective one and

      one-half times the regular hourly rate of pay for all work in excess of forty (40) hours per

      workweek, and willfully failing to keep records required by the FLSA, even though

      Plaintiff and the FLSA Collective were entitled to receive overtime payments.

56.   At all relevant times throughout Plaintiff’s employment, Defendants willfully, regularly

      and repeatedly failed to pay the required overtime rate of one and one-half times his regular

      hourly rate for all hours worked in excess of forty (40) hours per workweek.

57.   Defendants’ decision not to pay overtime was willful.

58.   Plaintiff and the FLSA Collective seek damages in the amount of their unpaid overtime

      compensation, liquidated damages as provided by the FLSA for overtime violations,

      attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just

      and proper.

                             SECOND CAUSE OF ACTION
                    Unpaid Overtime Wages Under New York Labor Law
                                  (On Behalf of Plaintiff)

59.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

      paragraphs.

60.   At all times relevant to this action, Plaintiff was employed by Defendants within the

      meaning of NY Labor Law §652 and 12 NYCRR §142-2.2.

61.   Defendants failed to pay Plaintiff the overtime premium of one and a half times the regular

      hourly rate of pay for all of their overtime hours worked, in violation of the NYLL.




                                                8
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 9 of 12 PageID #: 9




62.   Defendants’ failure to pay required overtime was willful.

63.   As a result of Defendants’ NYLL violations, Plaintiff is entitled to recover from

      Defendants unpaid overtime wages and liquidated damages, as well as reasonable

      attorneys’ fees and the costs of this action, including interest, pursuant to the NY Labor

      Law.

                            THIRD CAUSE OF ACTION
             New York Labor Law – Failure to Provide Annual Wage Notices
                              (On Behalf of Plaintiff)

64.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

      paragraphs.

65.   Defendants willfully failed to supply Plaintiff with wage notices, as required by NYLL,

      Article 6, §195(1), in English or in the language identified by Plaintiff as his primary

      language, containing Plaintiff’s rate, including but not limited to overtime rates of pay and

      basis thereof; the regular pay day designated by the employer in accordance with NYLL,

      Article 6, §191.

66.   Through their knowing or intentional failure to provide Plaintiff the wage notices required

      by the NYLL, Defendants willfully violated NYLL, Article 6, §§190 et seq., and the

      supporting New York State Department of Labor Relations regulations.

67.   Due to Defendants’ willful violations of NYLL, Article 6, §195(1), Plaintiff is entitled to

      statutory penalties of fifty dollars for each workday that Defendants failed to provide

      Plaintiff with wage notices, or a total of five thousand dollars each, reasonable attorneys’

      fees, costs and injunctive and declaratory relief, as provided for by NYLL, Article 6, §

      198(1-b).




                                                9
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 10 of 12 PageID #: 10




                           FOURTH CAUSE OF ACTION
                New York Labor Law – Failure to Provide Wage Statements
                                (On Behalf of Plaintiff)

68.    Plaintiff re-alleges and incorporates by reference all allegations in all preceding

       paragraphs.

69.    Defendants willfully failed to supply Plaintiff with accurate statements of wages as

       required by NYLL, Article 6, §195(3), containing the dates of work covered by that

       payment of wages; name of employee; name of employer; address and phone number of

       employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

       salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime

       rate or rates of pay if applicable; the number of hours worked, including overtime hours

       worked if applicable; deductions; and net wages.

70.    Through their knowing or intentional failure to provide Plaintiff with the wage statements

       required by the NYLL, Defendants willfully violated NYLL, Article 6, §§190 et seq., and

       the supporting New York State Department of Labor Relations regulations.

71.    Due to Defendants’ willful violations of NYLL, Article 6, §195(3), Plaintiff is entitled to

       statutory penalties of two hundred and fifty dollars for each work week that Defendants

       failed to provide Plaintiff with accurate wage statements, or a total of five thousand dollars

       each, reasonable attorneys’ fees, costs and injunctive and declaratory relief, as provided

       for by NYLL, Article 6, § 198(1-d).

                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays for the entry of an order and judgment against

Defendants Mazone Grocery Inc. d/b/a Rosner’s Grocery and Moshe Rosner, jointly and severally,

as follows:




                                                10
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 11 of 12 PageID #: 11




      (a) Designation of this action as a collective action on behalf of the FLSA Collective

         Members (asserting FLSA claims and state claims) and prompt issuance of notice

         pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the FLSA opt-in

         class, apprising them of the pendency of this action, and permitting them to assert

         timely FLSA claims and state claims in this action by filing individual Consent to Sue

         forms pursuant to 29 U.S.C. § 216(b);

      (b) Damages for the unpaid overtime pay due to Plaintiff and the FLSA Collective, in an

         amount to be determined at the trial of the action, along with liquidated damages as

         provided by the FLSA;

      (c) Damages for the overtime pay due to Plaintiff, along with liquidated damages permitted

         by law pursuant to the NYLL and the supporting New York State Department of Labor

         Regulations;

      (d) Statutory penalties of fifty dollars for each work day that Defendants failed to provide

         Plaintiff with a wage notice, or a total of five thousand dollars, as provided for by

         NYLL, Article 6, § 198;

      (e) Statutory penalties of two hundred and fifty dollars for each work day that Defendants

         failed to provide Plaintiff with accurate wage statements, or a total of five thousand

         dollars as provided for by NYLL, Article 6, § 198;

      (f) For pre-judgment and post-judgment interest on the foregoing amounts;

      (g) For his costs and disbursements of this action, including attorneys’ fees and expenses;

         and

      (h) For such other further and different relief as this Court deems just and proper.




                                               11
Case 1:20-cv-04530-RPK-PK Document 1 Filed 09/24/20 Page 12 of 12 PageID #: 12




Dated: September 24, 2020
       New York, New York

                                    THE LAW OFFICES OF JACOB ARONAUER

                                           By:   /s/ Jacob Aronauer
                                                 Jacob Aronauer, Esq.
                                                 225 Broadway, 3rd Floor
                                                 New York, NY 10007
                                                 (212) 323-6980
                                                 jaronauer@aronauerlaw.com
                                                 Attorney for Plaintiff




                                      12
